Citation Nr: 0108455	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-20 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of fragment wound residuals currently described as 
shrapnel wounds posterior to right hip and left lower lumbar 
area with degenerative disc disease and osteoarthritis of the 
lumbar spine and right hip strain, currently evaluated as 40 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The August 1999 statement of the case reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Fragment wound residuals of the left lower lumbar area 
with degenerative disc disease and osteoarthritis of the 
lumbar spine are manifested by a 6 centimeter scar laterally 
over the left lumbar region, low back tenderness, marked 
limitation of motion to 80 degrees forward flexion and 
difficulty with rotation of the spine with X-ray evidence of 
degenerative disc disease and traumatic osteoarthritis of the 
lumbar spine, and numerous irregular metallic foreign bodies 
in the soft tissues of the right lateral lumbar region.  
There is no ankylosis, neurologic deficit, or severe muscle 
injury.  

3.  Fragment wound residuals posterior to the right hip with 
right hip strain are manifested by painful periarticular 
pathology with limitation of right hip motion to 110 degree 
flexion and 30 degrees abduction.  The fragment wound 
residuals posterior to the right hip do not result in more 
than a moderate wound to Muscle Group XVI.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
fragment wound residuals of the left lower lumbar area with 
degenerative disc disease and osteoarthritis of the lumbar 
spine have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including § 4.7 and 
Codes 5003, 5010, 5292 (2000).  

2.  The criteria for a 10 percent rating for fragment wound 
residuals posterior to the right hip with right hip strain 
have been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. §§ 110, 
1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.59 
and Codes 5252, 5253, 5316 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The veteran's application for an increased rating is 
complete.  The rating decision and statement of the case 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  All 
relevant Federal records have been obtained, including recent 
VA clinical records.  The service medical records are in the 
claims folder.  The veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  VA has completed the development of this case under 
all applicable law, regulations and VA procedural guidance.  
See 38 C.F.R. § 3.103 (2000).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (herein "the Act") became law 
while this claim was pending.  The RO did not consider the 
case under the Act and VA guidance issued pursuant to the 
Act.  However, the veteran was not prejudiced.  Compare 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The RO 
provided the veteran with the pertinent evidentiary 
development which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the veteran of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the veteran nor the representative have asserted that the 
case requires further development or action under the Act.  

Background

In March 1945, the veteran sustained multiple penetrating 
fragment wounds to the left lumbar and right iliac areas, 
when his vehicle struck a mine.  The wounds were cleaned and 
debrided.  He also sustained an ankle injury which required 
surgery and convalescence and which is not at issue here.  
The records do not show that the left lumbar and right iliac 
wounds required prolonged hospitalization.  

On initial VA examination in May 1948, there was functional 
scoliosis with convexity to the left dorsolumbar area due to 
5/8 inch shortening of the leg.  The left side of the lumbar 
area had a 2 by 13/4 inch, irregular scar which was adherent to 
soft tissue and moderately disfiguring due to injury to 
underlying muscles.  There were scars located in the right 
hip area and right iliac area.  A 5 by 31/2 inch scar was 
adherent to soft tissues and moderately disfiguring.  There 
were several nodules located in the right chest area and left 
flank, caused by retained shrapnel fragments.  Motion in the 
dorsal and lumbosacral areas was not limited.  There was mild 
muscle spasm.  Lasegue's sign was mildly positive.  No 
tenderness was present.  

The May 1948 X-rays disclosed 3 or 4 metallic fragments in 
the lower left chest wall.  There were minimal arthritic 
changes in the sacro-iliac joints.  There were multiple small 
metallic fragments located in the region of the right iliac 
bone as well as the right abdominal wall.  There were 2 small 
metallic fragments located in the left abdominal wall.  The 
lumbar vertebrae appeared normal except for malunion of the 
spinous process of the fifth lumbar vertebra.  

The October 1950 VA examination revealed a moderate increased 
lumbar lordosis, postural scoliosis with convexity to the 
left, lumbar sacral area secondary to shrapnel wounds lower 
lumbar area left and short right leg.  There was hyper 
motility of the entire spine, moderate muscle spasm, and a 
moderate bilaterally positive Lasegue sign.  There was a scar 
in the lower left lumbar area of the lumbar sacral 
articulation which was 21/2  by 11/2 inches, irregular adherent 
to underlying tissues, and considerably disfiguring due to 
the scar dipping down about 3/4 inch with injury to underlying 
muscles.  There were several scars, varying in size, over an 
area 4 by 21/2 inches posterior to the right hip, which were 
considerably disfiguring due to injury to underlying muscles.  

The October 1950 VA X-rays disclosed numerous irregular 
metallic foreign bodies in the soft tissues on the right in 
the gluteal and right lateral lumbar region.  

Under regulations in effect at the time of the December 1950 
rating decision, muscle injuries in the same anatomical 
region were not to be combined but instead, the rating for 
the major group was elevated from moderately severe to 
severe.  See Schedule for Rating Disabilities, The 
Musculoskeletal System, Paragraph 16(1) (1945); see also 38 
C.F.R. § 4.55(a) (1996); compare 38 C.F.R. § 4.55(b) (2000).  

The December 1950 rating decision explained in the discussion 
that the RO was amending the prior rating to grant increased 
evaluation on the examination findings for muscle injuries in 
the left lumbar area and posterior to right hip with 
secondary low back strain involving the same anatomical area.  
The disability was characterized as residuals shrapnel wounds 
posterior to right hip and left low lumbar area with 
secondary low back strain, Muscle Group XVI and assigned a 40 
percent evaluation under Code 5316.  

Muscle Group XVI, the pelvic girdle group, functions in 
flexion of the hip.  It includes (1) Psoas; (2) iliacus; and 
(3) pectineus muscles.  An injury to Muscle Group XVI will be 
rated as noncompensable if slight; 10 percent disabling if 
moderate; 30 percent disabling if moderately severe; and 40 
percent disabling if severe.  38 C.F.R. Part 4, Code 5316 
(2000).  

As the RO noted in the December 1998 rating decision, the 
1950 evaluation is now protected by law.  38 U.S.C.A. § 110 
(West 1991).  

The rating criteria for muscles was changed effective July 3, 
1997.  62 Fed. Reg. 30235 (June 3, 1997).  

The veteran's request to reopen his claim was received in 
April 1998.  

VA outpatient treatment records from January 1997 to July 
1998 are of record and reflect complaints of back pain.  June 
1998 VA X-rays for the lumbosacral spine disclosed disc 
disease at L1-L2 and L4-L5, mild to moderate osteoarthritis 
of the facets and degenerative changes of the vertebrae, 
rotary dextroscoliosis and metallic fragments in the right 
abdomen and left lower quadrant.  

The report of the September 1998 VA examination shows the 
veteran complained of right hip and lower back pain on a 
daily basis.  He reportedly had trouble lifting things 
without developing constant back pain.  There was pain in the 
back and right leg on prolonged weight bearing.  He was not 
currently having sciatic problems.  

The examiner noted a 6 centimeter scar laterally over the 
left lumbar region, extensive scarring with loss of 
superficial muscle tissue over the right hip area, and a scar 
on the right abdomen.  The loss of the right gluteus maximus 
muscle was not extensive but there was an indentation of 
scars.  He was wearing a back support.  He had some low back 
tenderness.  Straight leg tests were normal.  The veteran 
could flex his right hip 110 degrees and extend it to a 
normal 0 degree position.  He had trouble with right hip 
abduction, which was limited to 30 degrees.  Examination of 
the lumbar spine revealed a marked limitation of motion to 80 
degrees forward flexion.  Backward extension was 20 degrees 
and lateral flexion was 35 degrees.  There was difficulty 
with rotation of the spine.  The examiner noted that the 
ranges of motion were performed with consideration of pain, 
fatigue, weakness and coordination.   The June 1998 X-rays 
were reviewed.  The pertinent diagnoses were degenerative 
disc disease of the lumbar spine with traumatic 
osteoarthritis of the lumbar spine, and chronic strain of the 
right hip.  

A December 1998 rating decision rated the disability as 40 
percent disabling under Codes 5010, 5292 with a diagnosis of 
residuals, shrapnel wounds posterior to right hip and left 
lower lumbar area with degenerative disc disease and 
osteoarthritis of the lumbar spine and right hip strain.  

Analysis Lumbar Spine

Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.   38 C.F.R. Part 4, Code 5010 (2000).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2000).  

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  38 C.F.R. 
Part 4, Code 5292 (2000).  The current 40 percent is the 
maximum rating assignable under Code 5292 for limitation of 
motion of the lumbar spine.  

The Board has considered the possibility of assigning a 
higher rating under other criteria.  However, there is no 
evidence of ankylosis (bony fixation) ratable under Codes 
5286 or 5289.  While there is X-rays evidence of disc 
disease, the examination report specified that there was no 
current sciatica.  Thus, there is no evidence which would 
approximate the neurologic deficits required for a higher 
rating under Code 5293, pertaining to intervertebral disc 
syndrome.  The Board's review does not disclose any basis in 
the evidence for a higher rating for the lumbar spine.  
38 C.F.R. § 4.71a (2000).  

The Board notes that the disability was previously rated as a 
muscle injury.  The same disability can not be compensated 
twice under different rating codes.  38 C.F.R. § 4.14 (2000).  
However, the Board has considered the possibility of, in the 
alternative, assigning a higher rating on the basis of muscle 
injury.  Muscle Group XX functions in postural support of 
body; extension and lateral movements of spine.  It includes 
the spinal muscles: Sacrospinalis (erector spinae and its 
prolongations in thoracic and cervical regions) muscle group.  
Injuries are rated as follows:  

Lumbar region:
Severe.........................................................        60
Moderately Severe...........................................        
40
Moderate......................................................
.....        20
Slight..................................................
..............          0

38 C.F.R. Part 4, Code 5320 (1998).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

(d)	Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1)	Slight disability of muscles.  

(i)	Type of injury.  Simple wound of muscle without 
debridement or infection.  

(ii)	History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  

(iii)	Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep penetrating 
wound of short track from a single bullet, small shell or 
shrapnel fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.

(ii)	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.

(iii)	Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

(ii)	History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

(iii)	Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A)	X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B)	Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C)	Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of muscles.  

(F)	Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle following 
simple piercing by a projectile.  

38 C.F.R. § 4.56 (1997).  62 Fed. Reg. 30235 (June 3, 1997).  

On the September 1998 VA examination, the examiner noted a 6 
centimeter scar laterally over the left lumbar region, some 
low back tenderness, a marked limitation of lumbar motion to 
80 degrees forward flexion and difficulty with rotation of 
the spine.  These findings by a trained medical professional 
are the most probative evidence as to the extent of the 
disability and establish by a preponderance of evidence that 
the veteran does not have the extensive muscle loss and other 
deficits which characterize a severe injury to the lumbar 
spine muscles.  Thus a higher rating is not warranted under 
the criteria for evaluating muscle injuries.  

Analysis Right Hip

The back wounds are currently rated on the basis of 
limitation of motion.  The hip wounds may also be rated on 
that basis.  

There is no evidence of ankylosis ratable under Code 5250.  

On the September 1998 VA examination, extension went to the 
normal 0 position, which does not approximate the limitation 
to 5 degrees which would be required for a 10 percent rating 
under Code 5251.  

Limitation of thigh flexion to 45 degrees will be rated as 10 
percent disabling.  Limitation of thigh flexion to 30 degrees 
will be rated as 20 percent disabling.  Limitation of thigh 
flexion to 20 degrees will be rated as 30 percent disabling.  
Limitation of thigh flexion to 10 degrees will be rated as 40 
percent disabling.  38 C.F.R. Part 4, Code 5252 (2000).  

On the September 1998 VA examination, flexion of the thigh 
was to 110 degrees, which would not approximate the 
limitations required for a compensable rating under Code 
5252.  

Limitation of rotation so that the affect leg can not toe-out 
more than 15 degrees will be rated as 10 percent disabling.  
Limitation of adduction so the legs can not be crossed will 
be rated a 10 percent disabling.  Limitation of abduction 
with motion lost beyond 10 degrees will be rated as 20 
percent disabling.  38 C.F.R. Part 4, Code 5253 (2000).  

Abduction to 30 degrees, as demonstrated on the September 
1998 VA examination, does not approximate the impairments 
under Code 5253.  

There is no evidence of a flail joint ratable under code 
5254.  

There is no evidence of non-union or malunion ratable under 
Code 5255.    

If there are arthritic changes and limitation of motion, a 10 
percent rating may be assigned.  38 C.F.R. Part 4, Codes 
5003, 5010 (2000).  However, August 1993 VA X-rays of the hip 
showed it to be normal.  The doctor, in 1993, concluded that 
there was no evidence of degenerative joint disease of the 
right hip.  On the most recent examination, a strain was 
diagnosed.  The Board's review of the record does not 
disclose any diagnosis of arthritis of the right hip.  
Therefore, the right hip is not ratable under Codes 5003 or 
5010.  

The regulations stipulate that the intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).  

Here, on the September 1998 VA examination, the veteran 
complained of right hip pain on a daily basis.  The examiner 
noted extensive scarring with loss of superficial muscle 
tissue over the right hip area.  The loss of the right 
gluteus maximus muscle was not extensive but there was an 
indentation of scars.  Right hip flexion was limited to 110 
degrees as compared to a normal of 125 degrees.  38 C.F.R. 
§ 4.71 (2000).  Right hip abduction was limited to 30 degrees 
as compared to a normal of 45 degrees.  38 C.F.R. § 4.71 
(2000).  While these limitations of hip motion do not 
approximate any specific criteria, they demonstrate the 
presence of painful periarticular pathology.  The regulation 
provides that such disability will be entitled to at least 
the minimum compensable rating (10 percent) for the joint.  
38 C.F.R. § 4.59 (2000).  Therefore, the Board assigns a 10 
percent rating.  

As noted above, the same disability can not be compensated 
twice under different rating codes.  38 C.F.R. § 4.14 (2000).  
However, the Board has considered the possibility of, in the 
alternative, assigning a higher rating on the basis of muscle 
injury.  

Muscle Group XVI functions in flexion of the hip.  It 
includes the pelvic girdle group 1: (1) Psoas; (2) iliacus; 
(3) pectineus.  An injury to Muscle Group XVI will be rated 
as noncompensable if slight; 10 percent disabling if 
moderate; 30 percent disabling if moderately severe; and 40 
percent disabling if severe.  38 C.F.R. Part 4, Code 5316 
(2000).  

In March 1945, the veteran sustained multiple penetrating 
fragment wounds to the right iliac area.  The wounds were 
cleaned and debrided.  The right iliac wounds did not require 
prolonged hospitalization.  

On initial VA examination in May 1948, there were scars 
located in the right hip area and right iliac area.  A 5 by 
31/2 inch scar was adherent to soft tissues and moderately 
disfiguring.  X-rays disclosed multiple small metallic 
fragments in the region of the right iliac bone.  

The October 1950 VA examination revealed several scars, 
varying in size, over an area 4 by 21/2 inches posterior to the 
right hip, which were considerably disfiguring due to injury 
to underlying muscles.  VA X-rays disclosed numerous 
irregular metallic foreign bodies in the soft tissues on the 
right in the gluteal region.  

During the September 1998 VA examination, the veteran 
complained of right hip pain on a daily basis.  The examiner 
noted extensive scarring with loss of superficial muscle 
tissue over the right hip area as well as limitations of 
flexion and abduction.  

The retained foreign bodies, scaring and muscle loss 
demonstrated here are commensurate with a moderate injury.  
38 C.F.R. § 4.56 (2000).  The rating code provides a 10 
percent rating for such moderate injury.  38 C.F.R. Part 4, 
Code 5316 (2000).  

The characteristics of moderately severe and severe muscle 
injuries are set forth above.  The evidence presented here 
does not show the extensive muscle deficits in the hip area 
associated with a moderately severe or severe injury.  The 
findings of the trained medical professional are the most 
probative evidence as to the extent of the disability.  The 
recent findings more closely approximate the criteria for a 
moderate muscle injury and do not demonstrate the muscle loss 
which is part of the criteria for a moderately severe or 
severe injury.  38 C.F.R. § 4.7 (2000).  Thus, it is 
established by a preponderance of evidence that the 
disability does not warrant a rating in excess of 10 percent 
on the basis of muscle injury.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the lumbar and 
right hip disabilities have not significantly changed during 
the current claim and uniform ratings are appropriate in this 
case. 


ORDER

A rating in excess of 40 percent for shrapnel wounds left 
lower lumbar area with degenerative disc disease and 
osteoarthritis of the lumbar spine is denied.  



A 10 percent rating for residuals shrapnel wounds posterior 
to right hip is granted, subject to the law and regulations 
governing the payment of monetary awards.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



